Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2018

                                     No. 04-18-00468-CV

                                IN THE INTEREST OF U.U.,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22208
                         Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       Appellee’s brief was due October 5, 2018. Neither the brief nor a motion for extension of
time has been filed. We order appellee, Dunja Uzunovic, to file appellee’s brief by October 22,
2018. If the brief is not filed by the date ordered, we may submit the case for decision without
an appellee’s brief.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court